DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "210" and "216" (in paragraph 37) have both been used to designate valve seat.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “216” has been used to designate both primary valve cavity and valve seat (in paragraph 37).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.















Annotated Figure 1 from Magos (U.S. Patent 3,135,284)

    PNG
    media_image1.png
    596
    706
    media_image1.png
    Greyscale
Claims 1-4, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Magos.
(U.S. Patent 3,135,284) in view of Davis (U.S. Patent 6,945,274).
Regarding claim 1, Magos discloses a valve body 1 with a bypass comprising:
a primary valve body portion (see annotated figure above) defining a primary bore (4-5) extending through the primary valve body portion from a primary upstream end (at 4) to a primary downstream end (at 5), the primary bore defining an axis (horizontal), the primary bore comprising a primary upstream bore 4 extending through the primary upstream end and a primary downstream bore 5 extending through the primary downstream end, the primary valve body portion configured to house a valve member 8 between the primary upstream bore and the primary downstream bore; and
the bypass (see annotated figure above) integrated with the primary valve body portion, the bypass defining a bypass bore (interior of P and 22), the bypass bore comprising a bypass upstream bore (50 at the inlet 4 side of valve 8) and a bypass downstream bore (50 at the outlet 5 side of valve 8), the bypass comprising a bypass valve body 24 disposed between the bypass upstream bore and the bypass downstream bore, the bypass upstream bore extending through the primary upstream end and seamlessly intersecting the primary upstream bore, the bypass upstream bore extending radially outward and axially inward from the primary upstream bore to the bypass valve body relative to the axis, the bypass downstream bore extending through the primary downstream end and seamlessly intersecting the primary downstream bore (FIG. 1, 2; Col. 2 ln 11-Col. 3 ln 67).
Magos is silent regarding the bypass being seamlessly integrated with the primary valve body.
However, Davis teaches a valve apparatus 1 with a bypass 4 seamlessly integrated with the valve body 2 (FIG. 2; Col. 5 ln 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to  modify Magos by seamlessly integrating the bypass with the primary valve body, as taught by Davis, for the purpose of eliminating any connection points between the bypass and the primary valve body that could fail due to high pressure liquids passing through causing leakage.
Regarding claim 2, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Magos further discloses the bypass downstream bore extends radially outward and axially inward from the primary downstream bore to the bypass valve body relative to the axis (FIG. 1).
A bore is a hole.  A hole is a void that extends in all directions.  Accordingly, the bore extends in all directions, including radially outward and axially inward from the primary downstream bore to the bypass valve body relative to the axis.
Regarding claim 3, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Magos further discloses the primary valve body portion defines a primary valve cavity (see annotated figure above) extending inwards from a bonnet-mounting portion (see annotated figure above) of the primary valve body portion;
the primary valve cavity intersects the primary bore;
the primary valve body portion defines a primary valve seat 6 within the primary valve cavity; and
the primary valve seat is disposed within the primary valve cavity (FIG. 1; Col. 2 ln 13-32).
Regarding claim 4, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Magos further discloses the bypass is disposed between an upstream flange 2 disposed at the primary upstream end and a downstream flange 3 disposed at the primary downstream end (FIG. 1; Col. 2 ln 13-32).
Regarding claim 7, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Magos further discloses the valve body is a gate valve body (FIG. 1; Col. 1 ln 18-22).
Regarding claim 8, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Magos further discloses the bypass bore extends through the bypass valve body (see FIG. 1); and the bypass defines an integral bypass valve seat 20 disposed within the bypass valve body (FIG. 1, 2).
Regarding claim 9, Magos discloses a valve assembly 1 comprising:
a primary valve comprising a primary stem 9 and a primary valve member 8 configured to seal against a primary valve seat 6, the primary valve assembled on a primary valve body portion (see annotated figure above) of a valve body, the primary valve body portion defining a primary bore (4-5) extending through the primary valve body portion from a primary upstream end (at 4) to a primary downstream end (at 5), the primary bore comprising a primary upstream bore 4 extending through the primary upstream end and a primary downstream bore 5 extending through the primary downstream end; and
a bypass valve 22 comprising a bypass stem 25 and a bypass valve member 24 configured to seal against a bypass valve seat 20, the bypass valve assembled on a bypass valve body, the bypass valve body defined by a bypass of the valve body, the bypass comprising a bypass upstream end (P on the inlet 4 side of the bypass valve 22) and a bypass downstream end (P on the outlet 5 side of the bypass valve 22), the bypass valve body positioned between the bypass upstream end and the bypass downstream end, the bypass upstream end integrated with the primary upstream end, the bypass downstream end integrated with the primary downstream end, an integral reinforcement web (exterior of valve body 22 surrounding port 36) integrally attached to the bypass valve body and at least one of the bypass downstream end and the bypass upstream end, the bypass defining a bypass bore (interior of P and 22), the bypass bore comprising a bypass upstream bore (50 at the inlet 4 side of valve 8) and a bypass downstream bore (50 at the outlet 5 side of valve 8), the bypass upstream bore extending through the primary upstream end and intersecting the primary upstream bore, the bypass downstream bore extending through the primary downstream end and intersecting the primary downstream bore (FIG. 1, 2; Col. 2 ln 11-Col. 3 ln 67).
Magos is silent regarding the bypass being seamlessly integrated with the primary valve body.
However, Davis teaches a valve apparatus 1 with a bypass 4 seamlessly integrated with the valve body 2 (FIG. 2; Col. 5 ln 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to  modify Magos by seamlessly integrating the bypass with the primary valve body, as taught by Davis, for the purpose of eliminating any connection points between the bypass and the primary valve body that could fail due to high pressure liquids passing through causing leakage.
 Regarding claim 10, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Magos further discloses the primary valve is a gate valve, and the primary valve member is a primary gate (FIG. 1; Col. 1 ln 18-22).
Regarding claim 12, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Magos further discloses the bypass is disposed external to the primary valve body portion (FIG. 1).
Regarding claim 13, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Magos further discloses the primary bore defines an axis (horizontal);
the bypass downstream bore extends radially outward and axially inward from the primary downstream bore to the bypass valve body relative to the axis; and
the bypass upstream bore extends radially outward and axially inward from the primary downstream bore to the bypass valve body relative to the axis (FIG. 1).
A bore is a hole.  A hole is a void that extends in all directions.  Accordingly, the bore extends in all directions, including radially outward and axially inward from the primary downstream bore to the bypass valve body relative to the axis.
Regarding claim 14, Magos discloses a valve body with an integral bypass comprising:
a primary valve body portion (see annotated figure above) defining a primary bore (4-5) extending through the primary valve body portion from a primary upstream end (at 4) to a primary downstream end (at 5), the primary bore comprising a primary upstream bore 4 extending through the primary upstream end and a primary downstream bore 5 extending through the primary downstream end, the primary valve body portion configured to house a valve member 8 between the primary upstream bore and the primary downstream bore; and
the bypass (see annotated figure above) integrated with the primary valve body portion, the bypass defining a bypass bore (interior of P and 22), the bypass comprising a bypass upstream end (P on the inlet 4 side of the bypass valve 22), a bypass downstream end (P on the outlet 5 side of the bypass valve 22), and a bypass valve body 22, the bypass valve body disposed between the bypass upstream end and the bypass downstream end, an integral reinforcement web (exterior of valve body 22 surrounding port 36) integrally attached to the bypass valve body and at least one of the bypass downstream end and the bypass upstream end (FIG. 1, 2; Col. 2 ln 11-Col. 3 ln 67).
Magos is silent regarding the bypass being seamlessly integrated with the primary valve body.
However, Davis teaches a valve apparatus 1 with a bypass 4 seamlessly integrated with the valve body 2 (FIG. 2; Col. 5 ln 49-53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to  modify Magos by seamlessly integrating the bypass with the primary valve body, as taught by Davis, for the purpose of eliminating any connection points between the bypass and the primary valve body that could fail due to high pressure liquids passing through causing leakage.
Regarding claim 15, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Magos further discloses the primary valve body portion defines a primary valve cavity (see annotated figure above) extending inwards from a bonnet-mounting portion (see annotated figure above) of the primary valve body portion;
the primary valve cavity intersects the primary bore;
the primary valve body portion defines a primary valve seat 6 within the primary valve cavity; and
the primary valve seat is disposed within the primary valve cavity (FIG. 1; Col. 2 ln 13-32).
Regarding claim 16, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Magos further discloses the bypass is disposed between an upstream flange 2 disposed at the primary upstream end and a downstream flange 3 disposed at the primary downstream end (FIG. 1; Col. 2 ln 13-32).
Regarding claim 17, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Magos further discloses the valve body is a gate valve body (FIG. 1; Col. 1 ln 18-22).
Regarding claim 18, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14.
Magos further discloses the bypass bore extends through the bypass valve body (see FIG. 1); and the bypass defines an integral bypass valve seat 20 disposed within the bypass valve body (FIG. 1, 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magos in view of Davis, in further view of Fulkerson (U.S. Patent Publication 2014/0261739).
Regarding claim 5, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Magos further discloses the primary valve body portion comprises a flange 2/3 disposed at a one of the primary upstream end 2 and the primary downstream end 3;
the flange is substantially annular to the primary bore (see FIG. 1);
the flange defines an inner circumferential surface and an outer circumferential surface (see FIG. 1) (FIG. 1).
Magos is silent regarding an identification tab is disposed on the outer circumferential surface and extends radially outwards from the flange.
However, Fulkerson teaches an identification tab 232 is disposed on the outer circumferential surface 234 and extends radially outwards from the flange (FIG. 1-3; Paragraph 89).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to  modify Magos by adding an identification tab disposed on the outer circumferential surface and extending radially outward from the flange, as taught by Fulkerson, for the purpose of adding a visual indicator as to where an origin from which all other directions and calculations can be made.
Regarding claim 6, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Magos, as modified above, further teaches  the identification tab defines indicia (FIG. 2).
As indicia is merely a “distinctive mark”, the teachings of Fulkerson read on the indicia limitation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Magos in view of Davis, in further view of Hasenbusch (U.S. Patent Publication 2014/0060768).
Regarding claim 11, Magos, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Magos is silent regarding the valve body is comprised of a monolithic casting formed from a single material.
However, Hasenbusch teaches the method of casting valve components formed from a single material (Claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to  modify Magos by monolithically casting the valve body formed as a single material, as taught by Hasenbusch, for the purpose of using a known manufacturing means to create a structurally robust valve component devoid of seems which can cause premature failure.
Furthermore, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the valve assembly, does not depend on its method of production, i.e. monolithic casting.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woods (U.S. Patent Publication 2014/0251472) discloses a valve assembly with a bypass similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/               Supervisory Patent Examiner, Art Unit 3753